IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                            _____________________                    United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 15-40041                            June 26, 2018
                            _____________________
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                           Plaintiff  Appellee

v.

GREGORIO GONZALEZ-LONGORIA,

                                                           Defendant  Appellant
                         __________________________

             Appeal from the United States District Court for the
                        Southern District of Texas
                        __________________________

     ON REMAND FROM THE UNITED STATES SUPREME COURT

           (Opinion February 10, 2016, 5 Cir., 2016, 813 F.3d 225)
 (Opinion on En Banc Rehearing August 5, 2016, 5 Cir., 2016, 831 F.3d 670)

Before STEWART, Chief Judge, JOLLY, DAVIS, JONES, SMITH, DENNIS,
CLEMENT, OWEN, ELROD, SOUTHWICK, HAYNES, GRAVES,
HIGGINSON, COSTA, WILLETT, HO, DUNCAN and ENGELHARDT,
Circuit Judges.

BY THE COURT:

      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.